Citation Nr: 0836371	
Decision Date: 10/22/08    Archive Date: 10/27/08	

DOCKET NO.  04-24 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected atrial fibrillation with cardioversion 
(previously evaluated as episodic supraventricular 
tachycardia and isolated ventricular extrasystoles, with a 
history of atrial fibrillation and cardioversion) effective 
from April 10, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from February 1985 to March 
1992, with service in the Southwest Asia Theater of 
Operations from October 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for atrial fibrillation and 
cardioversion and rated it as noncompensably disabling.  In 
an April 2007 decision by the VARO in Waco, Texas, the 
noncompensable rating was increased to 10 percent, effective 
April 10, 2007.

This case was previously before the Board in February 2008, 
at which time it was remanded for further development.  In a 
decision accompanying that remand, the Board denied 
entitlement to an initial compensable evaluation for service-
connected episodic supraventricular tachycardia and isolated 
ventricular extrasystoles, with a history of atrial 
fibrillation and cardioversion prior to April 10, 2007.  
Accordingly, the sole issue remaining for appellate review is 
the issue listed on the title page of this decision.


FINDING OF FACT

The veteran's service-connected atrial fibrillation with 
cardioversion is presently characterized by no more than one 
to four episodes of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor and/or a workload of greater than seven but 
not greater than ten METs, with a need for continuous 
medication.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected atrial fibrillation with cardioversion 
effective from April 10, 2007 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104 and Part 4, Codes 7010, 
7011 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his service treatment records, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an initial evaluation in 
excess of 10 percent for service-connected atrial 
fibrillation with cardioversion effective from April 10, 
2007.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. § Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of May 2003, the RO 
granted service connection and a noncompensable evaluation 
for atrial fibrillation with cardioversion.  The veteran 
voiced his disagreement with that decision, with the result 
that, in a subsequent rating decision of April 2007, the RO 
awarded a 10 percent evaluation for the veteran's service-
connected heart problem, effective from April 10, 2007, the 
date of a VA medical examination.  The current appeal ensued.

At the time of a VA cardiovascular examination on April 10, 
2007, which examination involved a full review of the 
veteran's medical records, the veteran gave a long history of 
supraventricular arrhythmia which had reportedly not required 
treatment with medication.  However, according to the 
veteran, he had recently noticed an increase in palpitations, 
as well as episodes of fast irregular heartbeat.  When 
questioned, the veteran indicated that, on occasion, he 
experienced an "alarm clock" heartbeat, wherein his pulse was 
"120," and his heart felt as if it would "beat out of his 
chest."

Noted at the time of examination was that a Holter monitor 
study performed in February 2006 was significant for sinus 
rhythm throughout the recording period, with heart rates 
ranging from 42 to 140 beats per minute, and an average of 73 
beats per minute.  Also noted were frequent isolated 
premature ventricular complexes, though with no couplets or 
episodes of ventricular tachycardia.  Further evaluation 
revealed rare isolated premature supraventricular complexes, 
with a single 13-beat episode of supraventricular tachycardia 
at an effective heart rate of 125 beats per minute.

According to the examiner, exercise testing was not required 
for evaluation of the veteran's service-connected heart 
problems, inasmuch as he exercised to METs of 8 "all the time 
in his job."  

On physical examination, the veteran's heartbeat was regular, 
with an occasional extrasystole, but no murmur or gallop.  
The pertinent diagnosis noted was episodic supraventricular 
tachycardia, with isolated ventricular extrasystoles, and 
hypertension.  Following examination, the veteran was taken 
to urgent care for immediate health care assessment and 
management, inasmuch as, based on examination findings, he 
was in need of medication for control of his cardiovascular 
symptoms.  

In an addendum to the aforementioned examination dated in 
April 2007, the veteran reported that, a few days earlier, 
his heart had gone "out of rhythm" while at work, sending him 
to his knees.  According to the veteran, he was dizzy and 
lightheaded all day, and eventually took two days off due to 
his heart remaining "out of rhythm."

At the time of a subsequent VA cardiovascular examination in 
late May 2008, it was noted that the veteran's entire claims 
file had been reviewed in detail.  When questioned, the 
veteran indicated that his symptomatology was basically 
unchanged since the time of his previous examination, though 
he had recently experienced more frequent occurrences of 
skipped beats or palpitations.  Noted at the time of 
examination was that the veteran had undergone three separate 
hospitalizations in the past six months for alcohol 
intoxication/detoxification, and that he was currently an 
inpatient in the substance abuse treatment program at the 
local VA Medical Center domiciliary.  

Review of the veteran's medical history showed that his 
service-connected arrhythmia had originally been evaluated as 
paroxysmal atrial fibrillation, with several documented 
episodes of fibrillation in the 1990's.  However, in more 
recent years, pertinent findings had been more in the nature 
of a brief run of supraventricular tachycardia on Holter 
monitor tracing two years earlier, with some scattered 
unifocal premature ventricular contractions which, in the 
context of the veteran's alcohol intoxication, were of no 
particular clinical significance.  According to the examiner, 
when hospitalized three times in the past six months for 
alcohol-related problems, the veteran had been noted to be in 
sinus tachycardia.  However, no atrial fibrillation or 
paroxysmal supraventricular tachycardia had been documented.

When questioned, the veteran indicated that, since his last 
evaluation in April 2007, he had been taking Metoprolol at 
the rate of 100 milligrams twice a day to control his heart 
rate and rhythm.  Reportedly, this medication had been 
beneficial, without significant side effects.  

When further questioned, the veteran complained of daily 
episodes of palpitations, with his heart sometimes "beating 
fast," lasting from 30 seconds to two minutes maximum.  The 
veteran indicated that, during these "spells," he did not 
feel faint or lose consciousness, nor did he lose the ability 
to function.  

Based on the evidence of record, the examiner was of the 
opinion that the veteran's case was not one of sustained 
ventricular arrhythmia, or atrioventricular block.  
Nonetheless, an echocardiogram was obtained, which showed a 
normal ejection fraction ranging of 55 to 60 percent.  The 
veteran's clinical exercise tolerance was normal, and he was 
able to walk at a moderate pace around a local lake for a 
distance of greater than one mile without symptoms of cardiac 
ischemia.  As a result, the veteran's METs estimate was from 
8 to 9.  

Noted at the time of examination was that the veteran's heart 
condition did not adversely affect his ability to carry out 
his normal usual routine of self-care, recreational 
activities, or occupational duties.  Nor did it hinder his 
daily employment duties as an air conditioning technician 
except on those occasions when he experienced brief, 
transient symptoms of dizziness, or fast irregular heartbeat 
which he indicated lasted from seconds to a maximum of two 
minutes.  

On physical examination, the veteran's heart size was normal 
both to physical examination and X-ray.  His heart rate was 
64, with a regular tone, and one extrasystole noted in two 
minutes of auscultation.  At the time of examination, the 
veteran's blood pressure was 150/100 in the right arm in the 
sitting position, 152/104 in the left arm in the sitting 
position, and 148/90 in the standing position.  
Echocardiogram showed normal left ventricular function, with 
an ejection fraction of 55 to 60 percent, and no evidence of 
congestive heart failure.  A prior electrocardiogram 
conducted in March 2008 was consistent with a sinus rhythm 
with occasional premature ventricular complexes, while a 
similar examination conducted the following month showed 
evidence of sinus tachycardia, but no premature ventricular 
complexes.  The pertinent diagnosis noted was paroxysmal 
supraventricular tachycardia, reasonably controlled with 
medication.  

In an addendum to the aforementioned VA examination dated in 
June 2008, it was noted that current Holter monitoring showed 
no episodes of supraventricular tachycardia, atrial 
fibrillation, or any ventricular arrhythmia.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation for sustained ventricular arrhythmias requires 
demonstrated evidence of a workload of greater than 7 METs, 
but not greater than 10 METs resulting is dyspnea, fatigue, 
angina and dizziness, or syncope, or a need for continuous 
medication.  One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest, and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  A 10 percent evaluation is similarly warranted where 
there is evidence of supraventricular arrhythmias 
characterized by permanent atrial fibrillation (i.e., lone 
atrial fibrillation), or 1 to 4 episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram or Holter 
monitor.  38 C.F.R. § 4.104 and Part 4, Codes 7010, 7011 
(2007).  

A 30 percent evaluation requires demonstrated evidence of 
sustained ventricular arrhythmias characterized by a workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or, in 
the alternative, evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
30 percent evaluation is, similarly, warranted where there is 
evidence of supraventricular arrhythmias characterized by 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104 
and Part 4, Codes 7010, 7011 (2007).

As is clear from the above, the 10 percent evaluation in 
effect from April 10, 2007 for the veteran's service-
connected atrial fibrillation with cardioversion is 
appropriate, and an increased rating is not warranted.  This 
is particularly the case given the fact that the veteran has 
of late experienced few if any episodes of supraventricular 
tachycardia, atrial fibrillation, flutter, or ventricular 
arrhythmia.  Significantly, at the time of a recent VA 
cardiovascular examination in May 2008, the veteran's best 
METs estimate was between 8 and 9.  Moreover, an 
echocardiogram conducted at the time of that evaluation 
showed evidence of normal left ventricular function, with an 
ejection fraction of 55 to 60 percent, and no evidence of 
congestive heart failure.  At no time has the veteran shown 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram or X-ray.  Nor has he experienced more than 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia as documented by 
electrocardiogram or Holter monitor.  Under the 
circumstances, an evaluation in excess of 10 percent 
effective from April 10, 2007 for the veteran's service-
connected atrial fibrillation with cardioversion is not 
indicated.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
pp. 5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2002, March 
2006, September 2006, and March 2008.  In those letters, VA 
informed the veteran that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial evaluation in excess of 10 percent for service-
connected atrial fibrillation with cardioversion effective 
from April 10, 2007 is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


